Title: To Thomas Jefferson from Giuseppe Chiappe, 26 February 1788
From: Chiappe, Giuseppe
To: Jefferson, Thomas



Excellence
Mogador Le 26e: Fevrier 1788

Je profitte de l’occasion en droiture pour Marseille voÿe de Mer, et à l’adresse de ces Messieurs Cathalan, pour Joindre Copie de ma précédente que J’ay eû l’honneur d’écrire à Votre Excellence par la voye de Salé aux Soins du Consul Général de France, Monsieur du Rocher, qui m’assure l’avoir acheminée et Je ne doute nullement qu’elle ne soit parvenue à Votre Excellence. Il n’est rien arrivé depuis de remarquable si non que le Départ du Capn. Joseph West pour la Martinique avec 60. Mules. Un Mesire Tunisien s’est presenté à la Cour de la part de cet Bay là pour obtenir de Sa Majesté Impériale 500 quinteaux de Cuivre, ce qui Luy a été accordé par le Roy, et il n’attend que le Batiment qui doit les charger, et on assure que Sa Majesté Impériale en envoyera 1000. quinteaux en Présent au dit Bay de Tunis pour la bonne armonie qu’ils conservent entre Eux; Sa Majesté Impériale a fait écrire partout que, au cas que au Moy de May prochain il ne vienne de Hollande un Ambassadeur avec des Présents, ou sans, de la part de SS.HH.CC. pour sçavoir s’ils sont en guerre  ou en Payx avec Luy, il envoyerra Luy même un Ambassadeur avec Cinq de ses Frégattes pour être informée des dispositions de SS.HH.CC. envers Luy, lesquelles étant favorables le dit Ambassadeur s’en retournera, et au contraire il passera en droiture avec les Cinq Frégattes en Amérique, où toute prise qu’Elles puissent faire sur les Hollandois, il en sera disposé de conformité aux ordres généreaux et illimités reçus préalablement leur Départ, sans rapporter même les dittes Prises dans ses Ports. C’est qui s’offre de notitier Votre Excellence, et tousjours rempli de la plus grande considération, J’ay l’honneur de me répéter de Votre Excellence Vre très Humble & très Obeissant Serviteur,

Giuseppe Chiappe

